The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 02:22 PM April 20, 2020




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE:                                      )   CHAPTER 13
                                              )
  CATHERINE KAY ELISEO,                       )   CASE NO. 19-41248
                                              )
           Debtor.                            )   JUDGE RUSS KENDIG
                                              )
                                              )   MEMORANDUM OF OPINION
                                              )   (NOT FOR PUBLICATION)


       Debtor objected to the proof of claim filed by Dover Meade Condominium Association
(“Dover Meade”). The court held a hearing on January 16, 2020. After the hearing, the parties
were granted leave to file post-hearing memoranda, which have been submitted. The matter is
now ready for determination.

        The court has subject matter jurisdiction of this case under 28 U.S.C. § 1334 and the
general order of reference issued by the United States District Court for the Northern District of
Ohio. General Order 2012-7. This is a statutorily core proceeding under 28 U.S.C.
§ 157(b)(2)(B). The court has authority to enter final orders in this matter. Pursuant to 28
U.S.C. § 1409, venue in this court is proper. The following constitutes the court’s findings of
fact and conclusions of law under Bankruptcy Rule 7052.

        This opinion is not intended for publication or citation. The availability of this opinion,
in electronic or printed form, is not the result of a direct submission by the court.


                                                    1




 19-41248-rk      Doc 41      FILED 04/20/20        ENTERED 04/20/20 14:31:21             Page 1 of 7
                                             FACTS

          Debtor resides in a condominium at 1400 Maplecrest Drive, Unit A, Austintown, Ohio.
She values the condo at $50,000.00. As a resident, she is responsible for a share of the common
expenses, assessments and the association dues. She has not always paid. As a result, Dover
Meade recorded a Certificate of Lien with the Mahoning County Recorder on June 15, 2017.
The lien references “$5,661.84 arising from unpaid common charges and late fees thereon from
April 1, 2014 through May 31, 2017 for which the unit owner is liable as a proportionate share of
the common expenses of the condominium. Such charges continue to accrue due to [Debtor’s]
failure to comply.” (Proof of Claim 13-1, ¶ 5.)

       Dover Meade filed a foreclosure action in 2017. On December 27, 2018, the Mahoning
County Court of Common Pleas granted Dover Meade judgment and issued a decree of
foreclosure. The judgment found Dover Meade was

               due outstanding common expenses, assessments, and association
               dues plus late [sic] in the amount of $8,723.54 through November
               30, 2018 plus interest at the rate of 8% from April 1, 2018 per the
               condominium declarations, the same amounting to $3,265.83, and
               reasonable attorneys’ fees expended associated with this matter in
               the amount of $7,991.74, as set forth in its Complaint, together with
               costs and the cost of any title searches on the subject real estate.

(Proof of Claim 13-1, Part 3, pp. 1-2.)

        Debtor filed a chapter 13 bankruptcy petition on July 8, 2019. She listed Dover Meade
as a secured creditor, owed $5,700.00. In her chapter 13 plan, she proposes to pay Dover
Meade $90.00 per month for the current liabilities. The $5,700.00 arrearage will be paid
through the plan at approximately $95.00 per month.

        On September 16, 2019, Dover Meade filed a proof of claim for $25,787.31 and claimed
it was fully secured by virtue of the recorded certificate of lien. The proof of claim contains the
following breakdown of the total claimed:

       Non-payment of dues from April 1, 2014 to July 1, 2019               $5,766.40
       Late fees on above                                                   $5,120.00
       Accrued interest at 8% from April 1, 2014 to July 1, 2019            $4,644.86
       Attorney fees                                                        $7,991.74
       Foreclosure case court costs                                         $2,264.31
                                                                           $25,787.31




                                                 2




 19-41248-rk     Doc 41     FILED 04/20/20       ENTERED 04/20/20 14:31:21             Page 2 of 7
                                               DISCUSSION

       The court must determine the amount Dover Meade’s lien secures. Dover Meade
contends it secures both the pre-recordation and post-recordation amounts set forth in its proof of
claim. Debtor disagrees.

        I.       A certificate of lien filed pursuant to Ohio Revised Code § 5311.18(A)(3)
                 does not include after-acquired debts.

        Ohio Revised Code § 5311.18 prescribes Dover Meade’s right to a lien on the property.
Under § 5311.18(A)(1), a lien includes any authorized “common expenses . . . interest,
administrative late fees, enforcement assessments, and collection costs, attorney’s fees, and
paralegal fees” that remain unpaid ten days after the expenses come due. The lien “is effective
on the date that a certificate of lien . . . is filed for record.” O.R.C. § 5311.18(A)(3). The lien
must set forth “the amount of the unpaid portion of the common expenses and, subject to
subsequent adjustments, any unpaid interest, administrative late fees, enforcement assessments,
collection costs, attorney’s fees, and paralegal fees.” Id.

        Dover Meade relies on a 2001 decision from the Bankruptcy Court for the Southern
District of Ohio as support for its “continuing lien” theory. In re Barcelli, 270 B.R. 837 (Bankr.
S.D. Ohio 2001). In Barcelli, the condominium association objected to confirmation, arguing its
secured claim included unpaid, post-lien payments owed by Debtor. Debtor argued that the lien
included only the amounts referenced in the lien. The bankruptcy court sided with the
association. In reviewing the statute, it recognized that the statute did not specifically provide
for a continuing lien but was of the opinion such specificity was unnecessary. It cited a decision
from a New York state court interpreting a similar statute that highlighted policies underlying a
continuing lien theory, including protection of the condominium project and residents who paid
their fees. Id. at 839 (citing Washington Fed. Savings & Loan Ass’n v. Schneider, 95 Misc.2d
924 (N.Y. Sup.Ct. 1978)). It also examined the association’s by-laws which distinctly
supported a continuing lien theory.

       Barcelli predates the current version of the statute, amended in 2004. While the previous
version of the statute provided for a lien “for the payment of the portion of the common expenses
chargeable against the unit,” under the amended statute, the lien includes common expenses
“and, subject to subsequent adjustments, any unpaid interest, administrative late fees,
enforcement assessments, collection costs, attorney’s fees, and paralegal fees.” O.R.C.
§ 5311.18(A)(3). Nothing in the amendment commands limitation of Barcelli.

       The two cases cited by Debtor reject Barcelli’s interpretation of the statute. West
Chateau Condo. Unit Owners Ass’n, Inc. v. Zanders, 2004 WL 583890 (Ohio App. 2004)1; In re
Rafuse, Case No. 08-50283 (Bankr. N.D. Ohio September 10, 2010). In West Chateau, an Ohio
appellate court rejected Barcelli’s conclusion that statutory omission of continuing lien language
was incidental, refusing to interpret the statute to include after-acquired debts when the statute

1 West Chateau also predates the amended statute.
                                                    3




 19-41248-rk       Doc 41       FILED 04/20/20      ENTERED 04/20/20 14:31:21         Page 3 of 7
did not distinctly provide for them. Id. at *2. In further exposition, it stated

                Just as there may be sound policy reasons in favor of allowing a
                filed lien to reach after-acquired debts, there may be competing
                reasons to require condominium associations to file updated lien
                certificates as debts accrue. Adopting West Chateau’s interpreta-
                tion of R.C. 5311.18 would cause difficulty because the statute does
                not give adequate notice that a recorded lien would reach after-
                acquired debts. Recordation of a lien serves to notify others of real
                estate encumbrances, both to preserve the priority of a lienholder’s
                interest and to notify potential lenders, buyers, or contractors of the
                interest.

Id.

        In 2010, a sister bankruptcy court declined to follow Barcelli in light of West Chateau.
Rafuse, Case No. 08-50283. It did not elucidate on the statute or underlying policy, merely
electing to rely on the more recent decision issued by an Ohio court.

        More recent decisions further bolster Debtor’s position. One Bratenahl Place Condo.
Ass’n, Inc. v. Sliwinski, 37 N.E.3d 213 (Ohio App. 2015); Village of Woodcreek Condo.
Owners’ Ass’n, Inc. v. Deidenhofer, 2016 WL 3961930 (Ohio Com. Pl. 2016). The latter relied
heavily on the former which provided the most illumination of the statute to date and affirmed
West Chateau. The appellate court directly considered the meaning of the “subject to
subsequent adjustments” language added by the amendment, determining the phrase, “without
more, refers to recorded liens that may be adjusted and modified accordingly with a later-filed
lien.” One Bratenahl, 37 N.E.3d at 218. In part, it based its finding on a comparable planned
community statute 2 that, unlike O.R.C. § 5318.11, also contains specific “continuing lien”
language. Since the planned community statute called for a continuing lien, the court
interpreted “subsequent adjustments” to include post-lien amounts. Id. In the absence of the
continuing lien language in 5318.11, it was unwilling to include post-lien amounts. As
additional support for the limitation to amounts contained in the certificate of lien, the court also
looked at legislative history, which showed the legislature failed to adopt various proposals to
add “continuing lien” language to O.R.C. § 5311.18. Finally, it noted its concerns about the
continuing lack of notice of inclusion of after-acquired debts to third parties. Village of
Woodcreek followed, and expanded, One Bratenahl.

        Upon review of the authority cited above, Debtor’s position is better supported. The
legislature’s use of “continuing lien” language in another statute, but not in the subject statute,
speaks of a meaningful intent to exclude after-acquired debts from a recorded certificate of lien.
While it does complicate matters for a condominium association, that is a matter for the
legislature, not this Court. Additionally, the court owes deference to the state courts’ unanimous
interpretation of a state statute. The court finds that Dover Meade’s certificate of lien does not

2 O.R.C. § 5312.12(B)(2).
                                                  4




 19-41248-rk       Doc 41    FILED 04/20/20       ENTERED 04/20/20 14:31:21               Page 4 of 7
include amounts that came due and that Debtor owes after the lien was recorded.

       II.     Dover Meade has a foreclosure judgment that secures amounts in excess of
               those contained in the Certificate of Lien.

        Following recordation of the Certificate of Lien, Dover Meade instituted a foreclosure
action in the Mahoning County Court of Common Pleas. On December 27, 2018, that court
issued a Judgement (sic) Entry Granting Judgment and Decree of Foreclosure. The decree
outlined the amounts owed, including common expenses, assessments and association dues
totaling $8,723.54 through November 30, 2018; interest at 8% from April 1, 2018 totaling
$3,265.83; $7,991.74 in attorneys’ fees; and costs. After referencing the total amount due, it
stated

               in order to secure the outstanding balance owed by Defendant,
               a certain Certificate of Lien was executed and delivered securing
               the following premises . . . and is the first and best lien upon said
               premises subject only to the lien of the Treasurer for taxes.

(Memo. in Further Opposition, Ex. A at pp. 1-2, ECF No. 39-1) It found that other amounts
could be added to the lien, including payments made by Dover Meade for real estate taxes,
hazard insurance, and property protection and also recognized Dover Meade may be entitled to
additional amounts for maintenance fees and assessments prior to sale. At the time of entry, the
total amount due Dover Meade was $21,066.46. The court entered judgment and authorized
foreclosure of the lien.

        Dover Meade contends that the foreclosure judgment operates to secure the entire balance
it is owed. Debtor disagrees, arguing collateral estoppel prevents Dover Meade from claiming
more than $8,723.64 plus interest as secured under the foreclosure judgment.

       Collateral estoppel, also known as issue preclusion, bars relitigation of an issue
previously decided. In Ohio, there are four components necessary for issue preclusion to apply:

               1) A final judgment on the merits in the previous case after a full
               and fair opportunity to litigate the issue; 2) The issue must have
               been actually and directly litigated in the prior suit and must have
               been necessary to the final judgment; 3) The issue in the present
               suit must have been identical to the issue in the prior suit; 4) The
               party against whom estoppel is sought was a party or in privity
               with the party to the prior action.

Sill v. Sweeney (In re Sweeney), 276 B.R. 186, 189 (B.A.P. 6th Cir. 2002) (other citations
omitted). The parties do not dispute that the foreclosure judgment is entitled to preclusive
effect. They argue over interpretation of the judgment.


                                                  5




 19-41248-rk     Doc 41     FILED 04/20/20        ENTERED 04/20/20 14:31:21            Page 5 of 7
        For her position, Debtor cites the following:

                 To Plaintiff, Dover Meade Condominium Association, the sum of
                 $8,723.64 with interest thereon at eight percent (8%) per annum
                 from April 1, 2014, and further unpaid fees on its judgment and
                 valid lien foiled on subject premises, and its attorneys’ fees in
                 the amount of $7,991.94 per statute and the Condominium Declara-
                 tions, and advances, if any, for real estate taxes, hazard insurance
                 premiums, and property protection/preservation.

(Opp. Resp. to Obj. to Claim, p. 3, ECF 39-1.) Relying on this provision, she wants to parse the
judgment between amounts secured by the lien from other amounts contained in the judgment.
Debtor’s position is untenable.

        The Ohio Supreme Court recently opined on foreclosure actions, explaining “[t]he order
of foreclosure determines the extent of each lienholder's interest, sets out the priority of the liens,
determines the other rights and responsibilities of each party, and orders the property to be sold
by sheriff's sale.” Farmers State Bank v. Sponaugle, 157 Ohio St.3d 151, 155 (2019) (citation
omitted). A foreclosure decree is a final, appealable order on these issues.

        The judgment issued by the state court determined the extent of Dover Meade’s interest
in Debtor’s property and that interest was not limited to the amount contained in the Certificate
of Lien. Its interest in the property was based on the amount owed, $21,066.46, plus certain
expenses accruing in the future. 3 The state court also determined that Dover Meade’s lien
was the first and best lien on the premises subject only to the county’s tax lien. Under the
foreclosure judgment, Dover Meade’s interest in Debtor’s property is not limited to the amount
set forth in the Certificate of Lien. “The foreclosure judgment is a property interest which
replaced [the] lien and . . . entitled to enforcement as part of [the condo association’s] in rem
rights.” In re Jackson, 554 B.R. 156, 167 (B.A.P. 6th Cir. 2016).

        The court recognizes the state court in Bratenahl declined to permit the condominium
association from recovering post-lien amounts. 37 N.E.3d 213. The case is readily
distinguishable. Although the magistrate recommended inclusion of post-lien amounts in the
judgment, those recommendations were not adopted, and the judgment was limited to the amount
set forth in the liens. When the condominium association attempted to recover post-lien
amounts following sale, the court declined. Here, the state court specifically and directly
included post-lien amounts in its judgment.

        To the extent that Debtor contends that the state court was wrong in including post-lien
amounts in its judgment, Rooker-Feldman prevents review. Issacs v. DBI-ASG Coinvestor
Fund, III, LLC (In re Isaacs), 895 F.3d 904 (6th Cir. 2018). “If the source of the injury is the
state court decision, then the Rooker-Feldman doctrine would prevent the district court from

3 Sponaugle also held that unspecified amounts may be included in a foreclosure judgment, subject to contest
during sale confirmation. Id. at 312.
                                                        6




 19-41248-rk        Doc 41      FILED 04/20/20          ENTERED 04/20/20 14:31:21                 Page 6 of 7
asserting jurisdiction. If there is some other source of injury ... then the plaintiff asserts an
independent claim” that is not subject to the Rooker-Feldman bar. Berry v. Schmitt, 688 F.3d
290, 299 (6th Cir. 2012) (alteration in original) (quoting McCormick v. Braverman, 451 F.3d
382, 393 (6th Cir. 2006)). Claiming the state court erred plainly makes the state court decision
the subject of Debtor’s complaint and leaves this court with its hands tied.

                                          CONCLUSION

       Debtor’s position that Dover Meade’s Certificate of Lien is limited to the amounts
contained in the lien is well-taken. However, Dover Meade’s foreclosure judgment supplants
the Certificate of Lien. Dover Meade may claim a secured claim for the amount of the
judgment. Debtor’s objection to Dover Meade’s claim will be overruled by a separate order to
be entered immediately.

                                      #      #       #



Service List:

John N. Zomoida, Jr
Anthony & Zomoida, LLC
Town One Square
40 S. Main Street
Poland, OH 44514




                                                 7




 19-41248-rk     Doc 41     FILED 04/20/20       ENTERED 04/20/20 14:31:21          Page 7 of 7
